Citation Nr: 0934584	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-17 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an award in excess of 10 percent for service-
connected asthma from March 4, 1945.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from November 1942 to March 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran served on active duty from November 1942 to March 
1945.  He was granted service connection for psychoneurosis, 
mixed type, chronic, manifested by psychosomatic complaints 
relative to asthma, claustrophobia, dyspnea, and insomnia by 
way of a rating decision dated March 27, 1945.  

The Veteran raised a claim of clear and unmistakable error in 
the March 1945 rating decision, seeking an earlier effective 
date for service connection for asthma as a separate 
disability, in February 2007.  In November 2007 the RO issued 
a rating decision that found clear and unmistakable error in 
the March 1945 rating decision.  The Veteran was granted 
service connection for his asthma back to March 4, 1945, and 
assigned a 10 percent disability evaluation.  The Veteran has 
disputed the 10 percent evaluation assigned.

The Veteran's claim was previously before the Board in 
December 2007.  The Board noted that the 10 percent 
evaluation in this case was based on what was described as 
"pre-October 1996" regulations cited in the rating decision 
of November 2007.  However, the regulations cited by the RO 
are not what were in effect in March 1945.  The cited 
provisions related to the regulations in effect, and used to 
evaluate disabilities of the respiratory system, just prior 
to a major regulatory change of October 7, 1996.  The 
regulations relied on were first promulgated in September 
1975.  See 40 Fed. Reg. 42,535-42,541 (Sept. 15, 1975).    

The regulations did not represent an assessment of the 
Veteran's disability as of the date service connection was 
granted.  Accordingly, it was determined that the Veteran's 
disability from March 4, 1945, was to be reevaluated using 
the applicable regulatory provisions.  The Board remanded the 
case for additional development in December 2007.

The Appeals Management Center (AMC) was asked to provide a VA 
medical examination to assist in assessing the medical 
evidence of record and in determining an appropriate 
disability rating for the Veteran.  See Chotta v. Peake, 22 
Vet. App. 80 (2008).  The AMC made efforts to afford the 
Veteran the required examination; however, he refused to 
report for the examination.  The Veteran submitted statements 
to the effect that he believed the evidence of record was 
sufficient to rate his disability.

In that same regard, he informed the AMC that he had no 
additional evidence that would date back to 1945 and be of 
assistance in rating his disability.  He also could not 
identify any source of evidence that could be obtained for 
the same purpose.  The Veteran had also been advised that he 
could provide lay statements from others that knew him and 
had observed his asthma symptoms.  As noted, the Veteran 
informed the AMC that he had no evidence to submit, either 
lay or medical.  

The AMC re-adjudicated the claim and denied a rating in 
excess of 10 percent in August 2009.  The Veteran was issued 
a supplemental statement of the case (SSOC) at that time.  
The AMC did not cite to any rating criteria in making its 
decision.  Rather, it relied on the lack of any new evidence 
as a basis to continue the 10 percent rating.  Such action is 
not in compliance with the direction previously provided by 
the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Veteran's claim must be adjudicated using the appropriate 
rating criteria.  

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

After undertaking any other development 
deemed appropriate, the RO should re-
adjudicate the issue on appeal.  In so 
doing, the RO must apply the rating 
criteria in effect at the time of the 
Veteran's disability in 1945.  If the 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).












This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


